Case 2:20-cr-00171-MWF Document 38 Filed 09/17/20 Page 1 of 5 Page ID #:208
               Case 2:20-cr-00171-MWF Document 38 Filed 09/17/20 Page 2 of 5 Page ID #:209

 USA vs.      HIU KIT DAVID CHONG                                 Docket No.:   CR 20-00171-MWF

         8. The defendant shall submit his person, property, house, residence, vehicle, papers, computers
            (as defined in 18 U.S.C. § 1030(e)(1)), cellphones, other electronic communications or data storage devices
            or media, email accounts, social media accounts, cloud storage accounts, or other areas under the
            defendant’s control, to a search conducted by a United States Probation Officer or law enforcement officer.
            Failure to submit to a search may be grounds for revocation. The defendant shall warn any other occupants
            that the premises may be subject to searches pursuant to this condition. Any search pursuant to this
            condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that
            the defendant has violated a condition of his supervision and that the areas to be searched contain evidence
            of this violation.

         9. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving
            educational admissions without the express approval of the Probation Officer prior to engaging in such
            employment. Further, the defendant shall provide the Probation Officer with access to any and all business
            records, client lists, e-mails, contacts, and other records pertaining to the operation of any business owned,
            in whole or in part, by the defendant involving educational admissions, as directed by the Probation Officer.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

It is ordered that the defendant shall pay to the United States a total fine of $40,000, which shall bear interest as
provided by law. The fine shall be paid in full immediately. The defendant shall comply with Amended General Order
No. 20-04.

The defendant is advised of his right to appeal.

Bond shall be exonerated upon the commencement of home detention.




CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 5
Case 2:20-cr-00171-MWF Document 38 Filed 09/17/20 Page 3 of 5 Page ID #:210
               Case 2:20-cr-00171-MWF Document 38 Filed 09/17/20 Page 4 of 5 Page ID #:211

 USA vs.      HIU KIT DAVID CHONG                                                Docket No.:     CR 20-00171-MWF



   Ɣ The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
               Case 2:20-cr-00171-MWF Document 38 Filed 09/17/20 Page 5 of 5 Page ID #:212

 USA vs.      HIU KIT DAVID CHONG                                               Docket No.:       CR 20-00171-MWF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
